IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00364-CR

GARY LEE REID,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2323-C2


                                      ORDER


      An Anders brief was filed by appellant’s counsel on January 21, 2014. No motion

to withdraw was filed with the Anders brief. A motion to withdraw must be filed before

we can proceed further with this appeal. In re Schulman, 252 S.W.3d 403, 412 (Tex. Crim.

App. 2008).

      Further, the Court has not been presented with an adequate basis to determine

that counsel has complied with his “educational burdens” and fully informed the

appellant of the right to review the appellate record, to file a brief or other response,
and to file a pro se petition for discretionary review. See Meza v. State, 206 S.W.3d 684,

689 n. 23 (Tex. Crim. App. 2006) (discussion of counsel’s “educational burdens” when

filing an Anders brief); Ex parte Owens, 206 S.W.3d 670, 671 (Tex. Crim. App. 2006) (right

to file pro se pdr); Sowels v. State, 45 S.W.3d 690, 693 (Tex. App. —Waco 2001, no pet.),

overruled in part on other grounds, Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App.

2006) (right to review record and file a brief or other response).

        Accordingly, counsel is ordered to file a motion to withdraw within 14 days from

the date of this order. Counsel is also ordered to provide to the Court, within 14 days

from the date of this order, some form of indication that counsel has provided appellant

with a copy of the motion to withdraw and fully informed the appellant of the right to

review the appellate record, the right to file a brief or other response, and the right to

file a pro se petition for discretionary review. Compliance with these “educational

burdens” may be in the form of a certificate attached to the motion to withdraw.

        The failure to comply with the Court’s order will result in the striking of

appellant’s Anders brief.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 30, 2014




Reid v. State                                                                       Page 2